Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Amy Gosnell and Ann Bowman appeal the district court’s judgment granting Defendants’ motion to dismiss their gender discrimination claims, brought pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2012); age discrimination claims, brought pursuant to the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§ 621 to 634 (2012); and state law claims for tortious interference with contract, defamation, and punitive damages. We have considered the parties’ arguments and find no reversible error. Accordingly, we affirm the district court’s judgment. Gosnell v. Catawba Cnty., No. 5:14-cv-00179-RLV-DCK, 2015 WL 4508648 (W.D.N.C. July 24, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this *319court and argument would not aid the decisional process.

AFFIRMED.